Judgment unanimously reversed on the law, defendant’s motion granted, and defendant remanded to Livingston County Court for further proceedings on the indictment. Memorandum: Defendant and codefendant Thomas Strassner each appeal from judgments convicting them, upon their pleas of guilty, of one count of rape in the first degree, in satisfaction of six-count indictments, arguing that the People did not establish that their warrantless arrests were based upon probable cause and that the court erred *955in denying their motions to suppress the fruits of their illegal arrests. We agree.
The only witness to testify at the combined Huntley probable cause hearing with respect to probable cause was a Monroe County Deputy Sheriff who testified that he had received a broadcast that Livingston County authorities were looking for a dark or black van with two rear windows and two white males inside, proceeding northbound on Route 390, wanted in connection with an abduction and rape. Defendants correctly argue that the People failed to call the officer who sent the radio broadcast to testify concerning the source of the radioed information or to show otherwise how the sending officer had acquired his information, and thus failed to establish probable cause for their arrest (People v Petralia, 62 NY2d 47, 50-51, cert denied 469 US 852; People v Havelka, 45 NY2d 636; People v Lypka, 36 NY2d 210). The fruits of the unlawful arrest therefore must be suppressed (People v Cantor, 36 NY2d 106, 114). (Appeal from judgment of Livingston County Court, Cicoria, J.—rape, first degree.) Present— Dillon, P. J., Doerr, Green, Pine and Davis, JJ.